Citation Nr: 0806063	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-04 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected 
bilateral foot disabilities.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1972.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.  During the appeal process the claims 
folders were transferred to the San Diego, California RO.

The Board notes that the December 2004 rating decision, and 
Statement of the Case issued in December 2005, considered 
entitlement to service connection for a lumbar spine 
disability on both direct incurrence, and secondary service 
connection bases.  However, inasmuch as the veteran's notice 
of disagreement and substantive appeal were expressly limited 
to the secondary service connection aspect of the claim, the 
Board will limit its appellate review to secondary service 
connection, as noted on the title page of this decision. 

In July 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.


FINDING OF FACT

A lumbar spine disability has not been shown by the 
probative, competent clinical evidence of record to be 
proximately due to, or aggravated by, service-connected 
bilateral foot disabilities.


CONCLUSION OF LAW

A lumbar spine disability is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA satisfied its duty to notify as to the claim by means of 
June 2004 and March 2006 letters from the RO to the 
appellant.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Additionally, the March 2006 
letter informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

In the present appeal, the March 2006 notice of the type of 
evidence necessary to establish a disability rating and/or 
effective date for the award of a benefit sought on appeal 
was not issued prior to the initial RO adjudication of the 
claim.  Despite the error in the timing of the notice 
provided to the veteran on the disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that 
where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board notes that the veteran's representative 
submitted a VA Form 646, dated in May 2006, stating that 
there was no further argument to submitted (except for the 
hearing on appeal).  In this regard, as the Board concludes 
below that the veteran is not entitled to service connection 
for a lumbar spine disability claimed as secondary to his 
service-connected bilateral foot disabilities, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a Travel Board hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board notes that VA 
medical opinions have been obtained and sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Any additional disability resulting from the 
aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a), to the extent of such 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran asserts that service connection is warranted for 
a lumbar spine disability due to, or secondary, to his 
service-connected bilateral foot disabilities.  As the 
veteran has consistently asserted that his lumbar spine 
disability is secondary to a service-connected disability or 
disabilities, the Board will only address secondary service 
connection in this decision.  See Veteran's claim, received 
in June 2004; notice of disagreement, received in March 2005; 
substantive appeal, received in February 2006; and July 2007 
testimony.  See also Harder v. Brown, 5 Vet. App. 183 (1993) 
(noting that a secondary service connection claim is separate 
and distinct from direct service connection claim).  The 
veteran's basic contention is that his service-connected 
bilateral foot disabilities cause him to alter his gait so he 
adjusts his spine to compensate for this altered gait causing 
his back problems.  (See Transcript "Tr." at 5-7.)

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993), see also Allen, 7 Vet. 
App. at 448.

The Board finds evidence of record of a current diagnosis of 
a lumbar spine disability.  Indeed, a VA examination report, 
dated in September 2004, notes an assessment of chronic low 
back pain, most likely degenerative joint disease.  See also 
VA examination report, dated in July 2005 (noting that the 
veteran has moderate degenerative arthritis with some 
degenerative disc disease in his lumbar spine confirmed by 
September 16, 2004 X-ray examination).  Therefore, the Board 
finds that the first element of a secondary service 
connection claim, that of a current disability, is satisfied.  

As noted above, there must be medical evidence that the 
current disability was either caused or aggravated by a 
service-connected disability.  In this regard, the record 
reflects that service connection has been established for 
multiple bilateral foot disabilities, to include bilateral 
plantar keratoses, bilateral hammertoes and claw foot, and 
painful bilateral keratoses and scarring.  He is also service 
connected for bilateral ankle disability.  The Board also 
notes that the record contains several medical opinions 
regarding whether or not the veteran's current lumbar spine 
disability was either caused or aggravated by a service-
connected disability.  

A VA medical doctor, in the September 2004 VA (spine) 
examination report, opined in response to the question of 
whether the veteran's lumbar spine disability was secondary 
to his painful calluses and hammer toes, that "it is more 
likely than not unrelated to [the painful calluses and hammer 
toes]."  The VA examiner also noted that the veteran had had 
no falls.  In support of this opinion, the VA examiner noted 
that the degree of abnormality as far as the veteran's gait 
was concerned is minimal and, as a result, the VA examiner 
could not "invoke the calluses and hammer toes as a[n] 
etiological basis for his back pain."   The Board notes that 
this VA examiner did not specifically note that the claims 
folder was reviewed, but a reading of the report suggests 
that a records review had been performed.  In light of this, 
the Board finds the VA examiner's opinion was consistent with 
the provisions of 38 C.F.R. §§ 4.1 and 4.2.  The Board finds 
the September 2004 VA examiner's opinion to have probative 
value as a physical examination of the veteran was performed 
and detailed supporting rationale for the stated opinion was 
supplied.  

The Board also notes a VA primary care record, by E.P., M.D., 
dated in February 2005.  Dr. E.P. assessed the veteran with 
"low back pain, progressive increase contributed by 
significant pes planus also causing ankle discomfort."  This 
record indicates that an objective examination of the veteran 
was performed, but it does not indicate that the veteran's 
claims file was reviewed.  The Board notes that Dr. E.P. did 
not provide a rationale to support the above opinion.  
However, the veteran has testified that Dr. E.P. is his 
treating physician.  (See Tr. at 9.)

The record also contains a VA memorandum from L.J.W., M.D., 
dated in May 2005.  Dr. L.W. noted that the claims file and 
available medical records for the veteran were reviewed.  Dr. 
L.W. stated that "it is likely that the veteran's chronic 
low back pain is a result of degenerative joint disease which 
is confirmed by x-ray."  Dr. L.W. also stated that the 
veteran's painful calluses and hammer toes are not related to 
his back pain.  The Board notes that this record does not 
indicate that a physical examination of the veteran was 
performed.  

The Board also notes a VA medical opinion of record, dated in 
July 2005, by J.C.Z., M.D., orthopedic surgeon.  Dr. J.Z. 
noted that the veteran has moderate degenerative arthritis 
with some degenerative disc disease in his lumber spine per 
X-rays taken September 16, 2004 that were reviewed by this 
examiner.  The VA examiner also commented that the veteran 
has been service-connected for painful keratomas in his feet 
secondary to pressure area as well as pes planus, hammertoes, 
and claw toes.  It was further noted that the veteran had had 
chronic low back pain for the past five to six years.  Dr. 
J.Z. then opined, based on a review of all the records:  

[I]t is my opinion that veteran's back pain is what 
one would expect based on the degenerative changes 
seen on x-ray.  It is my opinion that this 
condition is not significantly aggravated by the 
service-connected abnormalities in his feet.  The 
pain the veteran experiences and the effects on his 
day-to-day activities are what one would expect 
most people would experience based on his x-ray 
changes alone.  The disabilities in his feet did 
not cause the degenerative arthritis in his back.

The Board also notes that Dr. J.Z. indicated that the 
veteran's claims file and active outpatient treatment 
records were reviewed prior to providing this opinion.

The probative value of medical opinions is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a veteran; courts have repeatedly declined to adopt 
the "treating physician rule."  See White v. Principi, 243 
F.3d 1378, 1381 (Fed. Cir. 2001); Harder, 5 Vet. App. at 188; 
Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  That is not 
to say that the Board will ignore the opinion of the 
veteran's treating VA physician given in February 2005.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The February 
2005 VA record reflects that the VA staff physician provided 
a generalized statement, without a supporting rationale, that 
the veteran's progressive increase in low back pain was 
contributed by significant pes planus.  The Board highlights 
this lack of rationale in light of the fact that two 
additional VA physicians, in September 2004 and in July 2005, 
provided rationales to support their opposing conclusions.  
The Board also places a high probative value on the opinion 
of the July 2005 VA examiner, an orthopedic surgeon, based on 
the specialized knowledge and skill this physician has in 
analyzing the data of record.  Based on the foregoing, the 
Board is not persuaded to assign greater probative value to 
the VA staff physician's opinion, made in February 2005, than 
to opposing opinions expressed in by VA physicians in 
September 2004, in May 2005, and in July 2005.  Therefore, 
the Board finds that service connection for a lumbar spine 
disability on a secondary basis is not warranted.

The veteran has expressed a belief that his lumbar spine 
disability is causally related to his service-connected 
bilateral foot disabilities.  The Board notes that the 
veteran can attest to factual matters of which he has first-
hand knowledge, e.g., experiencing pain and witnessing 
events.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  To this extent, the Board finds the veteran's 
statements and testimony to be credible.  However, the 
veteran has not been shown to possess the requisite skills or 
training necessary to be capable of making competent 
etiological opinions.  Thus, his statements and testimony 
submitted for this purpose does not constitute competent 
medical evidence and lack probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, the probative, competent clinical evidence 
fails to link the currently diagnosed lumbar spine disability 
to any of the veteran's service-connected bilateral foot 
disabilities.  As such, service connection is not warranted 
on a secondary basis.  The Board has considered the doctrine 
of reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his service 
connection claim, that doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).




ORDER

Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected 
bilateral foot disabilities, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


